Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered November 19, 2010 in an action for the dissolution of respondent Allied Builders, Inc. The order directed respondents to post a $1,000,000 security bond and denied the cross motion of respondents to disqualify counsel for petitioner.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Centra, J.P., Fahey, Peradotto, Lindley and Sconiers, JJ.